DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, 19 and 20 in the reply filed on May 5, 2022 is acknowledged.
Applicant's election with traverse of Species 2, claims 1 and 7-12 in the reply filed on May 5, 2022 is acknowledged.  The traversal is on the ground(s) that claims 2-4, 13-16 are generic and Species 4 is no burden to examine Species 4 with Species 2.  
This is found persuasive for claims 2-4 and they are added to Species 2 and examined below. 
This is not found persuasive for claims 13-16 because claim 16 depends from claim 13-15, thus claim 13-16 are not generic.
This is not found persuasive for claims 19 and 20 because they are distinct as noted in the restriction requirement and a search of Species 2 did not turnup any art that read on claims 19-20. Thus a second search and separate prosecution is required for claims 19 and 20. As a result there is a significant burden to examine Species 4 with Species 2. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nguyen et al, US 2017/0204516 A1. 
Nguyen et al teaches:
Regarding claim 1, a processing chamber 250, comprising: a chamber body 232; a substrate support 210 disposed in the chamber body 232, the substrate support 210 comprising a surface and a side surface connected to the surface; and a substrate support cover 190 removably disposed on the substrate support (the substrate support cover 190 can be removed by physically or chemical methods such as mechanical or chemical polishing and is thus removable), the substrate support cover comprising a fluoride material (magnesium fluoride (MgF.sub.2) or lanthanum fluoride (LaF.sub.3)) and being exposed to a processing region in the processing chamber.  (Figure 2 and Paragraph 0027 and 0029)
Regarding claim 2, the fluoride material comprises magnesium fluoride or a rare earth fluoride (magnesium fluoride (MgF.sub.2) or lanthanum fluoride (LaF.sub.3)). Paragraph 0027 and 0029.
Regarding claim 3, the rare earth fluoride comprises lanthanum fluoride. Paragraph 0027 and 0029.
Regarding claim 12, the substrate support cover further comprises a plate having a same diameter as the substrate support. (Figure 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, US 2017/0204516 A1 in view of Yip et al, US 6,7688,581 B1.
Nguyen et al differs from the present invention in that Nguyen et al does not teach does not teach that the lanthanum fluoride is doped with boron and/or carbon.
Yip et al teaches the use of doped lanthanum fluoride in a layer. 
The Examiner takes Official Notice that boron and/or carbon are commonly used as dopants to increase the conductivity of a ceramic insulating material.
The motivation for doping the lanthanum fluoride of Nguyen et al with boron and/or carbon is to provide a material having desired chemical properties. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to dope the lanthanum fluoride of Nguyen et al with the boron and/or carbon as taught by Yip et al and well known in the art.
Claim(s) 1-3, 7-10 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al, US Patent 5,589,003, in view of Nguyen et al, US 2017/0204516.
Regarding claim 1, Zhao et al teaches a processing chamber, comprising: a chamber body 6; a substrate support 8 disposed in the chamber body 6, the substrate support comprising a surface 16 and a side surface 18 connected to the surface; and a substrate support cover 10 removably disposed on the substrate support 8 being exposed to a processing region in the processing chamber.
Zhao et al differs from the present invention in that Zhao et al does not teach that the substrate support cover comprising a fluoride material.
Nguyen et al was discussed above and teaches a substrate support cover comprising a fluoride material. 
The motivation for adding the fluoride material layer to better protect the substrate support cover as taught by Nguyen et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the fluoride material layer of Nguyen et al to the substrate support cover of Zhao et al. 
Regarding claim 2, Nguyen et al teaches the fluoride material comprises magnesium fluoride or a rare earth fluoride.  (Paragraphs 0027 and 0029)
Regarding claim 3, Nguyen et al teaches that the rare earth fluoride is  lanthanum fluoride.  (Paragraphs 0027 and 0029)
Regarding claim 7, Zhao et al and Nguyen et al, teach that the substrate support cover further comprises a first surface in contact with the surface of the substrate support, a second surface opposite the first surface, a third surface extending from the first surface and facing the side surface of the substrate support, a fourth surface extending from the 2Application No. 16/806,656Docket No.:44016823US second surface and opposite the third surface, and a fifth surface connecting the third surface and the fourth surface.  
Regarding 8, Zhao et al and Nguyen et al teach that the substrate support cover further comprises a bulk layer including the first, second, third, fourth, and fifth surfaces, wherein the substrate support cover further comprises a coating layer disposed on at least one of the first, second, third, fourth, and fifth surfaces of the bulk layer, and the coating layer comprises the fluoride material.  
Regarding claim 9, Zhao et al and Nguyen et al teach that the bulk layer comprises aluminum nitride, or aluminum oxide, and the fluoride material comprises magnesium fluoride or a rare earth fluoride.  
Regarding claim 10, Nguyen et al teaches that the rare earth fluoride is lanthanum fluoride.  (Paragraphs 0027 and 0029)
Regarding claim 12, Zhao et al teaches that the substrate support cover 10 further comprises a plate 14 having a same diameter as the substrate support.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al and Nguyen et al as applied to claims 1-3, 7-10, and 12 above, and further in view of Yip et al, US 6,7688,581 B1.
Zhao et al and Nguyen et al differ from the present invention in that Nguyen et al does not teach that the lanthanum fluoride is doped with boron and/or carbon.
Yip et al teaches the use of doped lanthanum fluoride in a layer. 
The Examiner takes Official Notice that boron and/or carbon are commonly used as dopants to increase the conductivity of a ceramic insulating material.
The motivation for doping the lanthanum fluoride of Zhao et al and Nguyen et al with boron and/or carbon is to provide a material having desired chemical properties. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to dope the lanthanum fluoride of Zhao et al and Nguyen et al with the boron and/or carbon as taught by Yip et al and well known in the art.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716